We are of the opinion that a new trial should be granted in order to permit the defendants to file their plea that the estate of the deceased *Page 41 
had been declared insolvent and the proceedings thereon. The defendants styled their plea a second demurrer instead of a plea, though it was in fact a plea. The circumstance that the plea was styled a second demurrer apparently misled the Common Pleas Division. If it had been a second demurrer the action of the court in declining to permit it to be filed would have been correct; but as it was a plea the defendants should have been permitted to file it. Their demurrer having been overruled they were entitled under our practice to plead over.